DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The amendments filed August 20th 2021 has been entered. Claims 1-14 are currently pending and have been examined. Claim 12 has been canceled. The previous 103 rejections have been updated due to applicant’s amendments. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 4403531) in view of Lin (US 20140373691).
(Col 2 lines 40-65; Figures 1-4) torque wrench (torque wrench 10, Figures 1-4) with elastic member (spring 54, Figures 1-4), comprising: 
a tubular body (tubular main body 20, Figures 1-4) having a passage
extending through the tubular body in an axial direction of the tubular body; 
a working head (driving head, 26 ;Col 2 lines 40-65,Col 3 lines 1-30; Figures 1-4) disposed at a front end of the tubular body, a rear end of the working head being positioned in the passage of the tubular body;
 a click mechanism (click arm, 24,figure 1-4) disposed behind the working head for providing a warning; and 
an adjustment mechanism (bolt, 60 calibration bolt, 164; Col 3 lines 1-30, Col 4 lines 3-16; Figure 1, 5-8) disposed in the passage of the tubular body, the rear connection section of the elastic member serving to apply elastic force to the adjustment mechanism, whereby the adjustment mechanism can change the elastic energy of the elastic member.
an elastic member (spring 54, figures 1-3) with a front connection formed at a front end of the elastic he elastic member including a front connection section formed at a front end of the elastic member (see annotated figures 1 and 2 below), a rear connection section formed at a rear end of the elastic member, the front connection section of the elastic member serving to apply elastic force to the click mechanism (col 3 lines 11-13), the rear connection section of the elastic member (see annotated figures 1 and 2 below) is connected to a front end face of the adjustment mechanism (calibration bolt 60, figures 1-3); wherein the front connection section of the elastic member is connected with the click mechanism via at least one first connection member (protrusion 52, figure 1), and the rear connection section of the elastic member is connected with the adjustment mechanism via at least one second connection member (plug 56, figure 1).

    PNG
    media_image1.png
    573
    1403
    media_image1.png
    Greyscale

Annotated Figures 1 and 2
Bailey fails to teach at least one bent section positioned between the front and rear connection sections, a plate-shape elastic member, and wherein the front connection section of the elastic member is positioned parallel with the rear connection 
	Lin teaches two embodiments of the torque wrench, the first embodiment has the elastic member within torque wrench as a regular spring (elastic piece 33, figure 4, para. 0023), and in the second embodiment the spring is substituted for a leaf spring (para. 0028). The leaf spring  has at least one bent section positioned between the front and rear connection sections (see annotated figure 8) , and is a plate shape elastic member (elastic piece 33, figure 8, para. 0028), and wherein the front connection section of the elastic member is positioned parallel with the rear connection section of the elastic member (see annotated figure 8), the front connection section of the elastic member is connected to a rear end of the click mechanism (resisting piece 32, para 0023,0025) without laterally deflecting, the rear connection section of the elastic member is connected to a front end face of the adjustment mechanism (adjusting member 35, figure 8).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the elastic member of Bailey to be plate shape as taught by Lin for purpose using a known alternative elastic member for 

    PNG
    media_image2.png
    590
    703
    media_image2.png
    Greyscale

Annotated Figure 8
	 Regarding claim 2, Bailey et al. as modified teach wherein the elastic member (see Lin; elastic piece 33, figure 8) has a bent section, two ends of the bent section being respectively connected with one end of the front and rear connection sections (see annotated figure 8).
	Regarding claim 3, Bailey et al. as modified teach wherein the elastic member has two bent sections, one end of the two bent sections being respectively connected with one end of the front and rear connection sections, the elastic member further including a middle portion positioned between the two bent sections and connected with the two bent sections (see annotated figure 8.1).

    PNG
    media_image3.png
    759
    1542
    media_image3.png
    Greyscale

Annotated Figure 8.1
Regarding claim 4, Bailey et al. as modified teach wherein the middle portion is a plate-shaped interconnection section, two ends of the interconnection section being respectively connected with the other ends of the two bent sections (see annotated figure 8.1).
Regarding claim 5, Bailey et al. as modified teach wherein the middle portion has at least one inner bent section, the inner bent section being directly or indirectly connected with the other ends of the two bent sections (see annotated figure 8.1).	
(see annotated figure 8.1).
Regarding claim 7, Bailey et al. as modified teach, wherein the elastic member has two bent sections, one end of the two bent sections being respectively connected with one end of the front and rear connection sections, the other ends of the two bent sections being connected with each other (see annotated figure 8).
Regarding claim 8, Bailey et al. as modified teach, wherein each of the bent sections has an arched form (see annotated figures 8 and 8.1, shows triangular arches).
Regarding claim 9, Bailey et al. as modified teach wherein each of the bent sections has an arched form and the at least one inner bent section has an arched form (see annotated figures 8 and 8.1, shows triangular arches).
Regarding claim 10, Bailey et al as modified teach wherein the front and rear connection sections of the elastic member (see Lin elastic piece 33, figure 8) are in the form of a plane plate, whereby the front and rear connection sections are respectively in contact with the click mechanism (see Lin; resisting piece 32, para 0023, 0025) and the adjustment mechanism (adjusting member 35, figure 8) by a plane face (see annotated figure 8). 
(click arm 24, figures 1-4), and the second connection member passes through the rear connection section to connect with the adjustment mechanism ( calibration bolt 60, see annotated figures 1 and 2)
	Regarding claim 14, Bailey et al. as modified teach an M shaped configuration (see Lin; figure 8)

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 4403531) in view of Lin (US 20140373691) as applied to claim 1 above, and further in view of Arnold (US 2006/0027049).
	Regarding claim 11, Bailey et al. as modified by Lin teaches wherein the front and rear connection sections of the elastic member (elastic piece 33, see annotated figure 8) are respectively in contact with the click mechanism (see Lin; resisting piece 32, para 0023,0025)  and the adjustment mechanism (adjusting member 35, figure 8).
	Bailey et al. as modified by Lin does not teach click mechanism and the adjustment mechanism are in contact with the front and rear connections sections of the elastic member are respectively in contact by a non-plane face.
	Arnold teaches the front (first end 55, figure 6) and rear (second end 57, figure 6) connection sections of the elastic member (flat spring 52a, figure 2) are respectively in contact by a non-plane face. 

Response to Arguments
Applicant's arguments filed pages 5-12 of document filed 08/20/2021, with respect to the rejection(s) of claim 1 and the dependent claims under 35 U.S.C.103
have been fully considered but they are not persuasive. 
Regarding the argument that the art applied does not include first and second connection members’ examiner respectfully disagrees, since the protrusion 52 and the plug 56 of base reference Bailey et al. meet the first and second connection members’ limitation..
Regarding the argument that the art applied does not include plane contact, examiner respectfully disagrees. Since the elastic member of embodiment illustrated in Figure 8 of the Lin reference is a leaf spring there will be planar interface on either end of the spring. 
	Additionally, regarding the argument that a connection member that connects the resisting member to elastic piece is not allowed. Lin teaches various embodiments 
Further, in response to the argument stating that a connection member that connects the resisting member of Lin to elastic piece is not allowed, it is noted that MPEP 716.01(c)-II establishes that the arguments of counsel cannot take the place of evidence in the record.  Statements such as “inoperability of the prior art” are not evidence and must be supported by an appropriate affidavit or declaration.  Thus, absent persuasive evidence, the argument is not persuasive, and all claims remain rejected.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723